REISSUED FOR PUBLICATION
                                                                                          JUNE 13, 2019
                                                                                             OSM
                                                                                U.S. COURT OF FEDERAL CLAIMS


     3Jn tbe Wntteb $)tates QCourt of jfeberal QCiatms
                                  OFFICE OF SPECIAL MASTERS
                                       Filed: March 20, 2019

* * * * * * * * * * * * * *                        *
BONNIE CAL VIN, for spouse,                        *       No. 18-1859V
RICHARD CAL VIN, deceased                          *
                                                   *
                 Petitioner,                       *        Special Master Sanders
                                                   *
    V.                                             *
                                                   *
SECRETARY OF HEAL TH                               *       Dismissal; Insufficient Proof; influenza
AND HUMAN SERVICES,                                *       ("flu") vaccine; Chronic Inflammatory
                                                   *       Demyelinating Polyneuropathy ("CIDP");
                 Respondent.                       *       Death.
* * * * * * * * * * * * * *                        *
Bonnie Calvin , prose, Marco Island, FL.
Mallari Browne Openchowski, U.S. Department of Justice, Washington, D.C., for Respondent.

                                                DECISION 1

         On December 4, 2018, Bonnie Calvin ("Petitioner") filed a petition pursuant to the
National Vaccine Injury Compensation Program ("Vaccine Program") on behalf of her spouse
Richard Calvin, deceased. 2 42 U.S.C. §§ 300aa-10 to 34 (2012). Petitioner alleged that Mr.
Calvin suffered from Chronic Inflammatory Demyelinating Polyneuropathy ("CIDP") that
resulted in his death because of the influenza ("flu") vaccine he received on October 3, 2017.
Pet. , ECF No. 1. The information in the record, however, does not show entitlement to an award
under the Program.

        On March 18, 2019, Petitioner submitted a letter requesting that the undersigned dismiss
her petition. ECF No. 12. In her letter, Petitioner explained that she wishes to "withdraw[] from

1
  This decision shall be posted on the website of the United States Cow1 of Federal Claims, in accordance
with the £ -Government Act of 2002, Pub. L. No. 107-347, § 205 , 116 Stat. 2899, 2913 (codified as
amended at 44 U.S.C. § 3501 note (2012)). This means the Decision will be available to anyone with
access to the Internet. As provided by Vaccine Rule l 8(b ), each pa11y has 14 days within which to
request redaction "of any information furnished by that party: (1) that is a trade secret or commercial or
financial in substance and is privileged or confidential; or (2) that includes medical files or similar files,
the disclosure of which would constitute a clearly unwarranted invasion of privacy." Vaccine Rule 18(b).
Further, consistent with the rule requirement, a motion for redaction must include a proposed redacted
decision . If, upon review, the undersigned agrees that the identified material fits within the requirements
of that provision, such material will be withheld from public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99- 660, 100 Stat. 3755. Hereinafter, for
ease of citation, all " §" references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C . §
300aa (2012).
litigation for vaccine injury compensation on behalf of the wrongful death of [her] husband .... "
Id.

       To receive compensation under the Program, Petitioner must prove either (1) that Mr.
Calvin suffered a "Table Injury"- i.e., an injury falling within the Vaccine Injury Table-
corresponding to the vaccination, or (2) that her suffered an injury that was actually caused by a
vaccine. See§§ 13(a)(l)(A), 1 l(c)(l). Under the Act, petitioners may not be given a Program
award based solely on their claims alone. Rather, the petition must be supported by medical
records or the opinion of a competent physician. § 13(a)(l).

        Here, an examination of the record did not uncover any evidence that Mr. Calvin suffered
a "Table Injury." The medical records do not contain evidence to support Petitioner's claim that
Mr. Calvin's alleged injury was caused by the flu vaccine, and Petitioner has not filed a
supportive opinion from an expert witness. Therefore, this case must be dismissed for
insufficient proof. The Clerk of Court shall enter judgment in accordance herewith.

       IT IS SO ORDERED.

                                             Herbrina D. Sanders
                                             Special Master




                                                                                                     - LlSCf'C
                                                2
                                                                                          MAR 2 1 2019